Citation Nr: 0905363	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-03 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bowel disorder 
secondary to the service-connected lumbar spine disability.  

2.  Entitlement to service connection for urinary 
incontinence secondary to the service-connected lumbar spine 
disability.  

3.  Entitlement to service connection for erectile 
dysfunction secondary to the service-connected lumbar spine 
disability.

4.  Whether the reduction for a lumbar spine disability from 
40 percent to 20 percent, effective from February 14, 2006, 
was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to August 
1992 with an additional nine years and ten months prior 
active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in November 2008.  The 
hearing transcript has been associated with the claims file.

The Board finds that the February 2006 VA examination report 
reasonably raises a claim of entitlement to service 
connection for hemorrhoids as secondary to the veteran's 
service-connected low back disability.  


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a service-
connectable bowel disorder.  

2.  The veteran's urinary incontinence is not causally 
related to the service-connected lumbar spine disability.  

3.  The veteran's erectile dysfunction is not causally 
related to the service-connected lumbar spine disability.



4.   The March 2006 rating decision, which reduced the rating 
for the veteran's service-connected lumbar spine disability 
from 40 percent to 20 percent, was made without consideration 
of pertinent law and regulations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bowel disorder 
secondary to the service-connected lumbar spine disability 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2008).  

2.  The criteria for service connection for urinary 
incontinence secondary to the service-connected lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2008).  

3.  The criteria for service connection for erectile 
dysfunction secondary to the service-connected lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2008).  
 
4.  The March 2006 rating decision, insofar as it pertains to 
the reduction of the disability rating assigned for the 
service-connected lumbar spine disability from 40 percent 
disabling to 20 percent, is void ab initio.  38 C.F.R. §§ 
3.105, 3.344 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In August 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the claims of secondary service connection.  The veteran 
was later provided notice of the effective date and 
disability regulations in March 2006, and although this 
notice did not predate the initial adjudication (but rather 
ran concurrent with it), the claims were subsequently 
readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, providing VA examinations, obtaining medical 
opinions, and providing a personal hearing.  The Board notes 
that, per the veteran's Travel Board testimony, there appears 
to be outstanding private treatment records.  The veteran has 
indicated that these outstanding records do not provide any 
non-cumulative information, however, and as will be discussed 
further below, the Board finds that no prejudice exists from 
their absence.  Thus, the Board finds the claims are ready 
for adjudication.

Service Connection

The veteran contends that he merits service connection for a 
bowel disorder, urinary incontinence, and erectile 
dysfunction secondary to the service-connected lumbar spine 
disability, to include secondary to medication prescribed for 
the lumbar spine disability.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, to implement Allen.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

Bowel Disorder

Post-service records indicate the veteran's history of 
problems with bowel movements, namely that he has episodes of 
constipation.  See, e.,g., February 1994 VA treatment record; 
January 2002 and May 2005 Beauchamp treatment records.  

Private treatment records report the veteran's complaint of 
bowel problems, but do not indicate that a bowel disorder has 
ever been diagnosed.  The Board notes that at his personal 
hearing, the veteran indicated that he has received private 
treatment for his complaints of a bowel disorder.  He 
indicated that he has not been diagnosed with any disorder, 
however.  See November 2008 hearing transcript.  

A VA examination was conducted in February 2006, and the 
record reflects the veteran's history of constipation 
approximately every two weeks, for which he "sometimes takes 
Equate".  The examiner noted that the veteran had fecal 
stains on his underwear, that the veteran's bowel sounds were 
normal, and that there was no mass, pain, tenderness, or 
organomegaly.  Additionally, the veteran had good sphincter 
tone and a normal-sized lumen, and he denied using a perineal 
pad.  The examiner diagnosed the veteran with constipation 
secondary to a sedentary lifestyle secondary to the service-
connected lumbar spine disability.  

After review of the record, to include the November 2008 
personal hearing transcript, the Board finds that service 
connection is not warranted for a bowel disorder based on the 
absence of a diagnosed disorder.  The evidence includes no 
objective findings of a bowel disorder, and although the 
veteran has been assessed with constipation, service 
connection will not be granted for constipation alone; there 
must be a diagnosed or identifiable underlying malady or 
condition.  See generally Sanchez-Benitez v. West, 13 Vet. 
App. 283, 285 (1999).  In this case, the competent evidence 
of record does not indicate that the veteran has an 
underlying bowel disorder; consequently, service connection 
is denied.  

Urinary Incontinence

An August 1992 private treatment record indicates the 
veteran's history of pain in the perineal area and difficulty 
urinating.  The examiner noted that when the prostate was 
massaged, there were numerous secretions and numerous white 
cells in the secretions.  The veteran was assessed with acute 
prostatitis.  See August 1992 Graven treatment record.  

A January 2002 private treatment reflects the veteran's 
history of difficulty urinating, occasional urinary urgency 
and hesitancy, nocturia, and past findings of prostate 
swelling.  See January 2002 Beauchamp treatment record.  The 
examiner diagnosed the veteran with benign prostatic 
hyperplasia (BPH) with some obstructive symptoms.  Id.  
Subsequent private treatment records indicate that the 
veteran has also been diagnosed with enlarged prostate.  See 
December 2004 Moore treatment record.  

A VA examination was conducted in February 2006.  The 
examination record reflects the veteran's history of 
increasingly disturbed voiding pattern due to what the 
veteran reported was an enlarged prostate and post-void 
dribbling.  The veteran indicated that he voids every three 
to four hours at night and six times during the day.  He 
denied incontinence, hesitancy, dysuria, urinary tract 
infections, renal colic, bladder stones, glomerulonephritis, 
and pyelonephritis, and he stated that his stream was strong.  
After examination and review of the record, the examiner 
diagnosed the veteran with post-void dribbling caused by BPH 
and not caused by any service-connected disability, to 
include the lumbar spine disability.  

The Board notes that, at his VA examination and the personal 
hearing, the veteran indicated that there were outstanding 
urology treatment records.  He further indicated, however, 
that the outstanding records did not contain an opinion 
linking the urinary condition to the service-connected lumbar 
spine disability.  See November 2008 hearing transcript.  

After review of the evidence, to include the November 2008 
hearing transcript, the Board finds that service connection 
is not warranted.  Although the veteran has asserted that his 
urinary complaints are related to his lumbar spine 
disability, to include the medications prescribed for his 
lumbar spine disability, the veteran, as a layperson, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
this case, the medical evidence does not suggest that a link 
exists between the veteran's urinary complaints and his 
service-connected lumbar spine disability, to include as a 
residual of medication.  Instead, the medical evidence 
consistently attributes the veteran's urinary complaints to a 
non-service connected prostate condition.  Based on the 
foregoing, the claim of service connection for a urinary 
condition must be denied.   

Erectile Dysfunction

A February 2006 VA examination record reports the veteran's 
history of a gradual decline in the strength of his erection 
over the years.  After examination and review of the record, 
the examiner diagnosed the veteran with loss of erection 
"most likely due to" diet-controlled diabetes mellitus and 
aging.  The examiner stated that it was not due to a service-
connected disability, to include the service-connected lumbar 
spine disability.  

At his hearing in November 2008, the veteran testified that 
he had "never been told" that he had diabetes.  He also 
reported that a doctor "mentioned"  it "was a possibility" 
that the side effects from his medication could be the cause 
of his erectile dysfunction.  The veteran reported that there 
was no official opinion on paper to that effect, however.  

After review of the evidence, the Board finds that service 
connection is not warranted.  Although the veteran has 
reported that his erectile dysfunction is related to his 
service-connected lumbar spine disability, as noted above, he 
is not competent to report that such a link exists, and in 
this case, the medical evidence does not suggest that the 
veteran's erectile dysfunction is related to his lumbar spine 
disability, .to include any medications prescribed for the 
lumbar spine disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

The Board notes that the veteran contends that the VA 
examiner's opinion lacks probative value because it is based 
on the factually inaccurate premise that the veteran has 
diabetes.  The medical evidence of record documents that the 
veteran has diabetes mellitus, however.  \See August 2004 and 
May 2005 Beauchamp treatment records; February 2006 VA 
examination.  Thus, the Board finds the VA examiner's opinion 
carries significant probative value.  

Additionally, the Board finds that, even assuming a private 
physician did find that it "was a possibility" that the 
erectile dysfunction was related to the service-connection, 
the probative value of the VA examiner's opinion would 
outweigh the private physician's opinion.  Initially, the 
Board notes that a finding that a link between the erectile 
dysfunction and the back condition "was a possibility" has 
little probative value since the opinion is speculative.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993) (service connection may not be based on a resort to 
pure speculation or even remote possibility).  Additionally, 
the private physician's opinion would have little to no 
probative value since it was apparently premised on the 
veteran's uncorroborated history of not having diabetes.  

In sum, based on the absence of competent probative evidence 
of a link between the veteran's lumbar spine disability and 
his erectile dysfunction and based on the highly probative 
negative nexus opinion from the VA examiner, the Board finds 
that the claim of service connection for erectile dysfunction 
must be denied.  



Rating Reduction for a Lumbar Spine Disability

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008).  Prior to 
reducing a veteran's disability rating, VA is required to 
comply with several general VA regulations applicable to all 
rating- reduction cases, regardless of the rating level or 
the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  See 38 C.F.R. § 3.105(e) (2007).

In the instant case, the RO did not comply with the due 
process requirements set forth under 38 C.F.R. § 3.105(e).  
The rating reduction resulted in a reduction of the veteran's 
compensation payment but the RO did not notify the veteran of 
the proposed reduction.  The Court has consistently held that 
when VA reduces a veteran's disability rating without 
following the applicable regulations, the reduction is void 
ab initio and will be set aside.  See Gerick v. West, 12 Vet. 
App. 288, 292 (1999) and cases cited therein.  Therefore, 
since the procedural requirements for the reduction were not 
complied with, the reduction of the veteran's evaluation for 
a lumbar spine disability from 40 percent to20 percent is set 
aside, and the 40 percent rating is restored.




ORDER

Service connection for a bowel condition secondary to the 
service-connected lumbar spine disability is denied.  

Service connection for a urinary condition secondary to the 
service-connected lumbar spine disability is denied.  

Service connection for erectile dysfunction secondary to the 
service-connected lumbar spine disability is denied.  

Restoration of a 40 percent evaluation for a lumbar spine 
disability is granted, subject to the rules and regulations 
governing the award of monetary benefits.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


